DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 08/12/2021.
The Amendments to Claims 1, 3, 7, 11, 15, and 18-20, filed 08/12/2021, are acknowledged and accepted.
The Cancellation of Claims 4 and 17, filed 08/12/2021, are acknowledged and accepted.
Newly submitted Claims 21-22, filed 08/12/2021, are acknowledged and accepted.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15-19, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudoh (2016/0147033).




    PNG
    media_image1.png
    444
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    811
    media_image2.png
    Greyscale

Regarding claims 2 and 18, Kudoh discloses, in figure 5, a housing assembly (group 5 lens holder) for mounting a first lens (1, first lens) and a second lens (2, second lens) (paragraph 0043), wherein the cup-shaped structure (concave portion) comprises a first opening provided at the upper portion and a second opening provided at the lower portion (figure 5 shows a concave portion that has an opening above and below to hold the lens in place), the first opening having a first dimension that is greater than a second dimension of the second opening (the top portion is wider than the lower portion).
Regarding claim 3, Kudoh discloses, in figure 5, a housing assembly (group 5 lens holder) for mounting a first lens (1, first lens) and a second lens (2, second lens) (paragraph 0043), wherein the wall portion extends perpendicularly from the supporting surface toward the first lens holder (the supporting surface is horizontal and the wall portion is vertical; thus the wall portion is perpendicular). 
Regarding claims 15 and 20, Kudoh discloses, in figure 5, an optical assembly (group 5 lens holder), comprising: a first lens holder (1a, fitting holding portion); a first lens (1, first lens) mounted to the first lens holder (1a, fitting holding portion) (paragraph 0044); a second lens holder (3a, fitting 

    PNG
    media_image3.png
    415
    537
    media_image3.png
    Greyscale


Regarding claims 21 and 22, Kudoh discloses, in figure 5, an optical assembly (group 5 lens holder), wherein the first lens (1, first lens) is aligned with the second lens (2, second lens) with a surface of the first lens (1, first lens) being in parallel with a surface of the second lens (2, second lens) (figure 5 and paragraph 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh (2016/0147033) as applied to claim 1 above, and further in view of Hasegawa (2016/0062071).
Regarding claims 5 and 19, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.

Hasegawa discloses wherein the wall portion comprises one or more side through holes (60, cutout) configured to receive one or more screws (19, screw) to secure the first lens holder to the wall portion (paragraph 0043).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kudoh with the wall portion of Hagesawa for the purpose of securing the lens to the lens barrel.
Regarding claim 6, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the wall portion comprises a plurality of ear portions configured to mount on a mounting bracket of a rotation stage.
Hasegawa discloses wherein the wall portion comprises a plurality of ear portions (2g, 2h, and 2i, tool contact portions) configured to mount on a mounting bracket of a rotation stage (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kudoh with the wall portion of Hagesawa for the purpose of securing the lens to the lens barrel.
Regarding claim 7, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein each of the plurality of ear portions comprises one or more vertical holes configured to receive one or more screws, at least one of the one or more screws being adjustable to change at least one of a centering of the second lens or a tilting of the second lens.

Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kudoh with the ear portions of Hagesawa for the purpose of allowing the screws to be adjusted/adapted to move the lens.
Regarding claim 8, Kudoh discloses, in figure 5, a housing assembly (group 5 lens holder) for mounting a first lens (1, first lens) and a second lens (2, second lens) (paragraph 0043), wherein the first lens holder (1a, fitting holding portion) comprises a first member configured to mount the first lens (1, first lens) (paragraph 0044).
Kudoh fails to disclose wherein the first member comprises a plurality of side holes provided on a circumferential side to receive a plurality of screws for securing the first lens.
Hasegawa discloses wherein the first member comprises a plurality of side holes (50, holes) provided on a circumferential side to receive a plurality of screws for securing the first lens (L1, first lens unit) (paragraph 0044).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kudoh with the side holes of Hagesawa for the purpose of securing the lens to the lens barrel.
Regarding claim 9, Kudoh discloses, in figure 5, a housing assembly (group 5 lens holder) for mounting a first lens (1, first lens) and a second lens (2, second lens) (paragraph 0043), wherein the first lens holder (1a, fitting holding portion) is mounted to the second lens holder (3a, fitting concave portion) (paragraph 0045).
Kudoh fails to disclose wherein the upper portion of the second lens holder comprises a plurality of side holes configured to receive a plurality of screws for securing the first member of the first 
Hagesawa discloses wherein the upper portion of the second lens holder comprises a plurality of side holes (60, cutout) configured to receive a plurality of screws (19, screws) for securing the first member of the first lens holder to the second lens holder (paragraph 0043), and for adjusting an alignment between the first member and the second lens holder (paragraph 0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the side holes of Hagesawa for the purpose of securing the lens.
Regarding claim 10, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the first lens holder further comprises: a second member; a third member, wherein the first member, the second member, and the third member are stacked together with the second member disposed between the first member and the third member.
Hagesawa discloses wherein the first lens holder (1, first lens holder) further comprises: a second member; a third member, wherein the first member, the second member, and the third member are stacked together with the second member disposed between the first member and the third member (figure 2 and paragraphs 0043-0045).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the side holes of Hagesawa for the purpose of securing the lens.
Regarding claim 11, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the first lens holder further comprises: one or more springs disposed between a lower portion of the third member and a surface top portion of the first member, 
Hagesawa discloses ), wherein the first lens holder (1, first lens holder) further comprises: one or more springs disposed between a lower portion of the third member and surface top portion of the first member, the one or more springs being in a compressed state when the first member and the third member are connected (paragraph 0064).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the springs of Hagesawa for the purpose of allowing the members to be resilient.
Regarding claim 12, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the first lens holder further comprises: one or more screws configured to connect the first member with the third member, wherein the one or more screws are configured to be adjustable to cause a tilting of the first lens to be changed by a resilient force exerted by the one or more springs.
Hasegawa discloses wherein the first lens holder further comprises: one or more screws configured to connect the first member with the third member (paragraph 0042), wherein the one or more screws are configured to be adjustable to cause a tilting of the first lens to be changed by a resilient force exerted by the one or more springs (paragraphs 0042-0043 and 0064).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the lens holder of Hagesawa for the purpose of fastening the lens.
Regarding claim 13, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the first lens holder further comprises: one or more screws configured to connect the third member with the second member.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the lens holder of Hagesawa for the purpose of fastening the lens.
Regarding claim 14, Kudoh discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kudo fails to disclose wherein the third member further comprises one or more side holes provided on a side wall of the third member and configured to receive one or more screws that secure the third member to a mounting bracket of a rotation stage.
Hasegawa discloses wherein the third member further comprises one or more side holes provided on a side wall of the third member and configured to receive one or more screws that secure the third member to a mounting bracket of a rotation stage (paragraphs 0042-0045).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kudoh with the lens holder of Hagesawa for the purpose of fastening the lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872